

117 S2888 IS: U.S. Air Travel Public Safety Act
U.S. Senate
2021-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2888IN THE SENATE OF THE UNITED STATESSeptember 29, 2021Mrs. Feinstein introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo reduce passenger, crewmember, and airport personnel risk of exposure to COVID–19, decrease the risk of transmission of COVID–19 on board aircraft and to United States destination communities through air travel, and protect children and other vulnerable individuals by preventing further spread of COVID–19 in the United States. 1.Short titleThis Act may be cited as the U.S. Air Travel Public Safety Act.2.Domestic air transportation within the United States(a)Travel requirementThe Secretary of Health and Human Services (referred to in this section as the Secretary), in consultation with the Federal Aviation Administration, shall develop national vaccination verification standards and procedures in accordance with this section. Such standards and procedures shall require that all covered air carriers require that, before any passenger may board an aircraft for a covered flight, such passenger shall—(1)provide the covered air carrier with documentation demonstrating that the passenger is fully vaccinated (as defined by the Secretary or any successor guidance) against the COVID–19 (SARS–CoV–2) novel coronavirus; or(2)attest under penalty of perjury that the passenger has adhered to the international travel recommendations and requirements for individuals who are not fully vaccinated (issued by the Centers for Disease Control and Prevention) prior to boarding, including requirements to provide proof of a negative pre-departure qualifying test result for SARS–CoV–2 or, alternatively, written or electronic documentation of recovery from COVID–19 after previous SARS–CoV–2 infection, in accordance with the Centers for Disease Control and Prevention’s testing requirements and applicable guidance.(b)Regulations(1)In generalThe Secretary shall promulgate interim final rules to ensure that the standards and procedures developed under subsection (a) are applied to covered air carriers beginning on the date that is not later than 30 days after the date of enactment of this Act. (2)ExceptionThe interim final rules promulgated under paragraph (1) shall include a list of those categories of individuals and organizations that are exempt from the standards and procedures developed under this section. Such list shall be developed by the Secretary in accordance with the Centers for Disease Control and Prevention’s applicable guidance.(c)DefinitionsIn this section:(1)Air carrierThe term air carrier has the meaning given that term in section 40102 of title 49, United States Code.(2)AircraftThe term aircraft has the meaning given that term in section 40102 of title 49, United States Code.(3)AirportThe term airport has the meaning given that term in section 40102 of title 49, United States Code.(4)Attest; attestationThe terms attest and attestation with respect to a passenger mean the passenger having completed the attestation described in this section. Such attestation may be completed in written or electronic form. The attestation is a statement, writing, entry, or other representation under section 1001 of title 18, United States Code.(5)Covered air carrierThe term covered air carrier means—(A)any air carrier engaged in passenger-carrying operations; or(B)any foreign air carrier authorized to engage in passenger-carrying operations.(6)Covered flightThe term covered flight means a flight of a covered carrier that is scheduled to depart from, and arrive at, an airport located in the United States.(7)Documentation of recoveryThe term documentation of recovery with respect to a passenger means a confirmation that—(A)the passenger has presented documentation of a positive test result and a signed letter on official letterhead that contains the name, address, and phone number of a licensed health care provider or public health official stating that the passenger has been cleared for travel;(B)the positive test result occurred within the last three months (90 days) preceding the passenger’s flight in the United States, or at such other intervals as specified in guidance issued by the Secretary;(C)the personal identifiers (including the name and date of birth) on the positive test result and signed letter match the personal identifiers on the passenger’s passport or other travel documents;(D)the test performed was a viral test; and(E)the test result states POSITIVE, SARS–CoV–2 RNA DETECTED, SARS–CoV–2 ANTIGEN DETECTED, or COVID–19 DETECTED. A test marked invalid is not acceptable.(8)Foreign air carrierThe term foreign air carrier has the meaning given that term in section 40102 of title 49, United States Code.(9)Qualifying test resultThe term qualifying test result with respect to a passenger means confirmation that—(A)the personal identifiers (including the name and date of birth) on the negative Qualifying Test result match the personal identifiers on the passenger’s passport or other travel documents;(B)the specimen was collected within the 3 days (or a lesser number of days if determined appropriate by the Secretary) preceding the flight’s departure;(C)the test performed was a viral test; and(D)the test result states NEGATIVE, SARS–CoV–2 RNA NOT DETECTED, SARS–CoV–2 ANTIGEN NOT DETECTED, or COVID–19 NOT DETECTED. A test marked invalid is not acceptable.(10)United StatesThe term United States has the meaning given that term in section 40102 of title 49, United States Code.3.Recommendations for COVID–19 vaccine useNot later than 30 days after the date of enactment of this Act, the Advisory Committee on Immunization Practices of the Centers for Disease Control and Prevention shall review data on the transmission of COVID–19 in health care settings and among health care personnel in other settings, and develop and make recommendations for COVID–19 vaccine use on the basis of transmission in health care settings and among health care personnel in other settings.